Citation Nr: 0934985	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  01-09 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back strain.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right knee, status post 
arthroplasty, prior to November 16, 2006.

3.  Entitlement to a rating in excess of 30 percent for 
traumatic arthritis of the right knee, status post 
arthroplasty, from January 1, 2008.

4.  Entitlement to a compensable rating for arthritis of the 
left knee, prior to September 24, 2008.

5.  Entitlement to a separate rating for surgical scarring of 
the right knee.  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 through 
September 1991.

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal from November 2000 and September 
2002 rating decisions.  In a November 2000 rating decision, 
the RO continued a 10 percent rating for low back strain.  In 
a September 2002 rating decision, the RO continued a 10 
percent rating for status post arthroscopy of the right knee 
for traumatic arthritis and instability under Diagnostic 
Codes 5010-5257, and a noncompensable rating for arthritis of 
the left knee.  

In July 2004, the Veteran and his spouse testified at a 
Travel Board hearing before an Acting Veterans Law Judge 
(VLJ).  

In an October 2005 rating decision, the RO granted a separate 
10 percent rating for arthritis of the right knee under 
Diagnostic Codes 5299-5260, effective April 4, 2002.  He did 
not appeal this decision, thus this issue is not on appeal.

In a May 2007 rating decision, following a right knee 
arthroplasty in November 2006, the RO granted a temporary 
total (100 percent) rating (TTR) based on surgical or other 
treatment necessitating convalescence for surgery on his 
right knee, under 38 C.F.R. § 4.30, from November 16, 2006 
through December 31, 2006; a 100 percent schedular rating, 
from January 1, 2007 through December 31, 2007; and a 30 
percent rating under Diagnostic Code 5055, from January 1, 
2008.  Consequently, the increased rating claim with regard 
to the right knee has been recharacterized as described on 
the title page to encompass only the periods prior to the 
November 16, 2006 surgery and from January 1, 2008.

Subsequently, the Acting VLJ who presided at the July 2004 
Travel Board hearing left the employ of the Board, and, in 
November 2006, the Veteran requested a new videoconference 
hearing before another VLJ.  In January 2007, this matter was 
remanded to schedule the Veteran for a videoconference 
hearing.  In October 2007, the Veteran appeared and testified 
at a videoconference hearing before the undersigned Acting 
VLJ.  Copies of the transcripts from both hearings have been 
associated with the record.

In April 2008, the Board remanded the appeal for additional 
notice and development to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  In an October 2008 rating 
decision, the AMC recharacterized the Veteran's left knee 
disability as ankylosis of the left knee and assigned a 40 
percent rating under Diagnostic Code 5256, effective 
September 24, 2008, the date of VA examination.  In a 
February 2009 statement, the Veteran expressed that he was 
"very pleased" with the September 2008 decision concerning 
his left knee, and further stated that he "[did] not plan to 
appeal" the rating.  Therefore, the Board finds that the 
Veteran withdrew his claim for an increased rating for his 
left knee disability for the time period from September 24, 
2008.  See 38 C.F.R. § 20.204 (2008).  Consequently, the 
increased rating claim with regard to the left knee has been 
recharacterized as described on the title page to encompass 
only the period prior to September 24, 2008.  Moreover, 
although the RO (through the AMC) has assigned a higher, 30 
percent, rating for the Veteran's right knee disability as of 
January 1, 2008, as higher ratings at each stage are 
available, the Veteran is presumed to seek the maximum 
available benefit for a disability, the claims for increased 
ratings for both knees, except as noted above for the left 
knee, remain viable on appeal.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The issue of entitlement to a rating in excess of 10 percent 
for low back strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.  

As final preliminary matters, the Board notes that, in a 
February 2009 letter, the Veteran expressed that he has 
developed a "crack" in his right hip, secondary to his 
service-connected right and left knee disabilities.  The 
Veteran also related that his service-connected knee 
disabilities caused his employment with the United States 
Postal Service (USPS) to be terminated.  Although the Veteran 
further related that he subsequently worked part time for the 
Boys and Girls Club of America, he reported that he was not 
rehired after undergoing a knee replacement surgery.  The 
Veteran's statements raise informal claims for service 
connection for a right hip disorder, to include as secondary 
to right and left knee disabilities, and for a total 
disability rating based upon individual unemployability 
(TDIU) as the Veteran meets the schedular criteria under 
38 C.F.R. § 4.16(a).  These claims are referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  Prior to November 16, 2006, the Veteran's right knee 
disability, at worst, was manifested by x-ray evidence of 
degenerative arthritis, by pain, by the absence of 10 degrees 
of full extension, by flexion to 105 degrees, without any 
objective evidence of subluxation, ankylosis, or instability.

2.  Since January 1, 2008, the Veteran's right knee 
disability, at worst, has been manifested by x-ray evidence 
of degenerative arthritis, by pain, by the absence of 10 
degrees of full extension, and by flexion to 30 degrees, 
without any objective evidence of subluxation, ankylosis, 
instability, or severe painful motion or weakness.

3.  Prior to September 24, 2008, the Veteran's left knee 
disability was manifested by x-ray evidence of degenerative 
arthritis, by pain, by full extension, and by flexion, at 
worst, to 125 degrees, and without any objective evidence of 
ankylosis, subluxation, instability, or cartilage damage of 
the left knee joint.

4.  On examination in September 2008, a 1 cm x 14.5 cm 
vertical midline scar on the Veteran's right knee was tender 
to touch, but otherwise stable with normal pigmentation.


CONCLUSIONS OF LAW

1.  Prior to November 16, 2006, the criteria for a rating in 
excess of 10 percent for traumatic arthritis of the right 
knee due to instability, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.1- 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261 (2000-2006).

2.  Since January 1, 2008, the criteria for a rating in 
excess of 30 percent for traumatic arthritis of the right 
knee, status post arthroscopy, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5055, 5256, 5257, 5260, 5261 (2008).

3.  Prior to September 24, 2008, the criteria for a 
compensable rating for arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5003, 5257, 5260, 5261 (2000-
2008).

4.  From September 24, 2008, the criteria for a separate 10 
percent rating for surgical scarring of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 
4.118, Diagnostic Code 7804 (effective August 30, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009) and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim, what VA will seek to provide, and what the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
C.F.R. § 3.159(b)(1).  Pursuant to recent regulatory 
revisions, however, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, has been removed from that 
section effective May 30, 2008.  73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 
22 Vet. App. 37 (2008), the United States Court of Appeals 
for Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in 
Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008-
7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  
In Vazquez-Flores II, the Federal Circuit held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific and does not requires the VA to notify a veteran of 
the alternative diagnostic codes or of potential daily life 
evidence. 

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO and 
the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate his claims 
for increased ratings for his left and right knee 
disabilities and for low back strain in a May 2008 notice 
letter.  This letter also notified the Veteran how a 
disability rating and an effective date for the award of 
benefits is assigned and complied with the notice 
requirements in both Dingess/Hartman and Vazquez-Flores I and 
II.  

After the Veteran and his representative were afforded 
opportunity to respond to the notice identified above, the 
October 2008 supplemental statement of the case (SSOC) 
reflects readjudication of the increased ratings claims on 
appeal.  Hence, while some of the notice was provided after 
the initial rating actions on appeal, the Veteran is not 
shown to be prejudiced by the timing of the compliant notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or an SSOC, is sufficient to cure a timing 
defect).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein.  The Veteran's service treatment 
records, post-service VA treatment records, identified 
private treatment records, and Social Security Administration 
(SSA) records have been obtained.  Additionally, he has been 
afforded several VA examinations for his right and left knee 
disabilities in May 2002, December 2004, and September 2008.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's previous remands with 
regard to the right and left knee claims decided herein.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

With respect to the Veteran's right and left knee claims, 
there is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims herein decided.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the matters 
decided on appeal.  Any such error is deemed harmless and 
does not preclude appellate consideration of the matters 
herein decided, at this juncture.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

II. Background

The Veteran was initially granted service connection for 
arthritis of the right (traumatic) and left knees in a 
February 1992 rating decision.

Later, in a September 1996 rating decision, the RO, the 
Veteran was assigned a TTR for traumatic arthritis of the 
right knee, from May 12, 1995 through June 30, 1995, for 
post-surgical convalescence pursuant to 38 C.F.R. § 4.30; and 
was assigned a 10 percent rating for traumatic arthritis of 
the right knee under Diagnostic Codes 5010-5257 for 
instability, effective July 1, 1995.

VA medical records dated from April 1994 through June 1996 
reflect treatment for the right knee.  In May 1995, the 
Veteran reported that his right knee locked and gave way.  X-
rays of the right knee taken at that time revealed the 
presence of loose bodies and degenerative joint disease 
(DJD).  A right knee examination and radiological studies 
performed, in June 1996, revealed DJD with sub-patellar 
crepitation.  The knee joint was noted as being stable with 
good strength.
 
During a May 2001 private visit with J. B., M.D., the Veteran 
reported right knee pain which had been ongoing for over a 
year.  An examination of the right knee revealed no obvious 
deformities or effusion, and the Veteran had demonstrated 
flexion of the right knee to 130 degrees without discomfort.

Later that month, the Veteran's right knee was evaluated by 
S. K., M.D., at Dr. J. B.'s referral.  At that time, the 
Veteran complained of pain which was mostly present in the 
medial aspect of his right knee, and which was brought on by 
walking for more than 15 minutes.  According to the Veteran, 
his right knee pain interfered with his ability to perform 
his work duties as a clerk for the USPS, in which he was 
required to frequently stand and walk.  The Veteran reported 
that he noted a lot of swelling and pain in his right knee at 
the end of the work day.  A re-examination of the right knee 
once again did not reveal any obvious deformities or 
effusion.  There was no joint line tenderness and patella 
grind tests were negative.  Range of motion testing of the 
right knee revealed flexion to 130 degrees with pain being 
present beyond 120 degrees.  Lachman, anterior and posterior 
drawer, varus, and valgus tests were normal.  X-rays of the 
right knee showed osteoarthritis.  Dr. S. K. concluded that 
long term, the Veteran would have difficulty continuing in a 
job that required him to stand and be on his feet for any 
extended period of time.

In February 2002, the Veteran was evaluated for complaints of 
bilateral knee pain by M. D. M., M.D.  On examination, the 
Veteran walked with an antalgic gait; however, range of 
motion of both knees was noted as "good."  Specific range 
of motion results are not set forth in the private treatment 
record.

In April 2002, the Veteran filed the present claim seeking 
increased ratings for both knee disabilities.  This claim was 
denied by the RO in September 2002 and subsequently appealed 
by the Veteran.

During a May 2002 VA examination, the Veteran reported 
bilateral knee pain which was worse in his right knee than in 
his left knee, and which was paralyzing and increased with 
long periods of standing and with weather changes.  The 
Veteran also reported popping in his knee when bending or 
stooping.  He stated that with kneeling and squatting he had 
difficulty bending is right knee.  The Veteran also 
complained of occasional giving way of the right knee.  He 
went up and down stairs bipedally.  He denied any swelling.  
On examination, the right knee revealed that it was stable 
ligamentously, but was positive for patellofemoral crepitus, 
medial body changes, and medial joint tenderness.  Range of 
motion testing for the right knee was from 0 to 120 degrees.  
Range of motion testing for the left knee was from 0 to 135 
degrees with positive bony changes on the medial side and 
medial joint line tenderness.  McMurray's maneuver testing of 
the left knee was positive, however, the Veteran was found to 
be stable ligamentously.  The diagnoses included articular 
cartilage changes of the medial joint with arthrosis and 
mildly decreased range of motion of the right knee; and 
status post arthroscopy of the left knee for meniscal 
injuries with articular cartilage changes and medial joint 
arthritis.

At an October 2002 VA follow-up, the Veteran complained of 
right knee pain which he reported as being residual from 
arthroscopic surgery in 1993.  An examination of the right 
knee revealed mild lateral and medial joint line tenderness.  
X-rays of the right knee revealed moderately severe joint 
space narrowing.  Subsequent notes relating to VA treatment 
through February 2004 document continued complaints of right 
knee pain by the Veteran.

During the July 2004 Travel Board hearing, the Veteran 
testified that his right knee bothered him with a lot of pain 
and gave out a lot.  As a postal clerk, he would be standing 
and all of a sudden his knee just hurts.  While walking, his 
right knee would feel like it just gives.  He complained 
that, just recently, his left knee started doing this too, 
but that it was not as bad as his right knee.  The Veteran 
stated that he woke up in the middle of the night with 
extreme pain in his right leg and that he could not move it 
whenever that happened.  He denied using assistive devices.  
The Veteran's spouse indicated that the Veteran was hurting 
all the time; that he could not do basketball or sports like 
he used to do; and that, when they went to the mall, he had 
to sit down and wait on it.  

During a December 2004 VA examination, the Veteran gave a 
history of experiencing right knee pain since 1986 and of 
initially experiencing left knee pain towards the end of his 
active duty service.  At that time, he reported that he was 
employed as a postal worker and that he worked eleven hours 
per day.  The Veteran complained of constant pain in both 
knees; stiffness; swelling; occasional instability; and pain 
with standing, squatting, climbing stairs, and kneeling.  He 
stated that exacerbations of pain were brought on by cold 
weather.  On examination, the right knee revealed bony 
changes on the medial side, medial joint line tenderness, and 
flexion to 130 degrees.  Ligaments in the right knee were 
stable in all planes.  There was no evidence of pain with 
motion or decreased arc of motion with repetitive movement.  
On examination, the left knee revealed three degrees of 
overall varus malalignment.  During range of motion testing, 
the Veteran was able to flex his left knee from 0 to 125 
degrees without pain.  Ligaments of the left knee were noted 
as being stable in all planes.  X-rays of the Veteran's left 
knee revealed a mild degree of DJD.  In an addendum, the 
examiner indicated that range of motion of the left knee was 
not additionally limited following repetitive use.  The 
diagnosis was moderate medial joint line tenderness and 
patellofemoral degenerative arthrosis.

January 2004 x-rays revealed mild degenerative changes in all 
joint compartments of the left knee.  Joint spacing, however, 
was well-maintained.

In a January 2005 statement, the Veteran's spouse asserted 
that the Veteran had experienced problems with both of his 
knees since retiring from military service.  According to the 
Veteran's spouse, the Veteran's pain was constant and 
required him to sit during shopping trips with her.

In February 2005, the Veteran returned to Dr. S. K. for 
additional treatment of his right knee.  He reported that his 
right knee pain was worsening, and continued to present 
difficulties with standing and walking for extended periods.  
An examination of the right knee revealed effusion, 
tenderness which was primarily located on the medial side, 
and crepitus during range of motion.  Although pain upon 
flexion of the right knee beyond 90 degrees was noted, the 
record does not set forth the specific range of motion 
findings.  No instability of the right knee was noted.

In February 2005, the Veteran sought treatment at the 
Greenville VA Medical Center (VAMC) for an unrelated 
disorder.  A physical examination performed at that time 
revealed that the range of motion in the Veteran's knees was 
normal, bilaterally.

From May 2005 through November 2006, the Veteran was treated 
for his right knee by A. S., M.D.  Generally, the 
corresponding treatment records reflect an ongoing diagnosis 
of right knee arthritis and complaints by the Veteran of 
diminished walking tolerance that was limited to one-eighth 
to one quarter of a mile.  Treatment records from June 2005 
reflect that the Veteran demonstrated full extension of his 
right knee and flexion to 115 degrees with minimal effusion.  
In July 2005, the Veteran was able to fully extend his right 
knee and flex to 105 degrees.  In November 2005, the Veteran 
once again demonstrated full extension of the right knee and 
flexion to 115 degrees.  Subsequent treatment records reflect 
that the Veteran's right knee range of motion was unchanged 
without any instability.  In October 2006, the Veteran 
reported progressively worsening right knee pain with 
diminished walking tolerance of 100 yards.  The Veteran also 
complained of night pains and start-up right knee pain in the 
mornings.  A re-examination of the right knee showed full 
extension and flexion to 115 degrees.  Radiographic studies 
of the right knee revealed bone-on-bone arthrosis medially, 
as well as the presence of patellofemoral osteophytes.  After 
consultation with the Veteran, Dr. A. S. scheduled the 
Veteran for right total knee replacement (TKR) surgery which 
was performed on November 16, 2006.  

In October 2005 the Veteran was granted service connection 
for osteoarthritis in his right knee and assigned a separate 
10 percent rating under Diagnostic Codes 5010-5260 for 
limitation of flexion, effective April 4, 2002.  

VA medical records from the Columbia VAMC relate to treatment 
for various ailments from October 2005 through June 2008 and 
reflect ongoing complaints of left knee pain.  The records, 
however, do not reveal that any treatment or diagnosis was 
provided specifically for the Veteran's left knee by VA.

In a May 2007 rating decision, after undergoing a right knee 
arthroplasty in November 2006, the Veteran was granted a TTR, 
from November 16, 2006 through December 31, 2006 for post-
surgical convalescence under 38 C.F.R. § 4.30; was assigned a 
schedular 100 percent rating for his right knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055 from January 1, 
2007 through December 31, 2007; and was assigned a 30 percent 
disability rating for his right knee arthroplasty under 
Diagnostic Code 5055, from January 1, 2008.

In an August 2007 statement, the Veteran's private physician, 
Dr. A. S., gave a diagnosis of arthritic changes in the 
Veteran's left knee with narrowing of the medial compartment 
and mild patellofemoral arthritis.  Dr. A. S. opined that the 
Veteran's left knee disorder might ultimately require future 
surgery.

During an October 2007 videoconference hearing, the Veteran 
testified that he had a right TKR following an injury and 
injections in his knee for about seven or eight months before 
his surgery, that he did not get worker's compensation for 
the injury, and that he had to retire from the USPS on 
disability.  He complained of extreme pain in the left knee 
and denied locking and giving out of that knee.  The Veteran 
stated that when he woke in the morning it was just real sore 
and tender and that, when he tried to walk, it just got 
worse.  He indicated that both knees were unstable.

From January 1, 2008 through September 2008, the Veteran 
received treatment for reported right knee symptoms at the 
Greenville VAMC.  Records pertaining to this treatment 
reflect complaints of worsening knee pain and an ongoing 
diagnosis of DJD of both knees.  The records do not reflect 
any range of motion testing or note any joint instability in 
the right knee.

In July 2008, the Veteran received private treatment for his 
right knee from Dr. A. S.  At that time, the Veteran 
complained of occasional painless clicking in his right knee, 
but reported that he felt that his right knee was stable.  
Range of motion testing of the right knee revealed full 
extension and flexion from 0 to 115 degrees without 
instability.

At a July 2008 examination performed by Dr. A. S., the 
Veteran reported progressively worsening left knee pain which 
limited his walking tolerance to one quarter of a mile and 
caused difficulty in using stairs.  On examination, the 
Veteran demonstrated full extension and flexion to 115 
degrees without any instability.

During a September 24, 2008 VA examination, the Veteran 
stated that he was not currently employed.  He further 
indicated that, due to his reported inability to bear weight, 
walk, stand, or lift, he had been on federal medical 
retirement since 2005.  Although the Veteran reported 
constant and increasing pain with instability that resulted 
in several falls in the preceding year, it is unclear in the 
report as to whether those symptoms were reported in relation 
to his left or right knee.  According to the Veteran, various 
activities of daily living, which included sleeping, driving, 
dressing, bathing, toileting, and food preparation, were 
impacted by pain in both knees.  

On examination, a vertical, midline scar that was 1 cm x 14.5 
cm was noted on the Veteran's right knee.  The scar was 
tender to touch, but otherwise stable with normal 
pigmentation.  During range of motion testing, the Veteran 
lacked 10 degrees of extension and was able to produce 
flexion of the right knee from 10 degrees to 40 degrees with 
reported pain.  Range of motion testing of the left knee 
revealed the absence of 14 degrees to neutral with reported 
pain.  Flexion of the left knee was limited to the range of 
14 degrees to 22 degrees with pain reported during motion.  
The examiner noted that the range of motion in both knees was 
not additionally limited by repetitive use.  Both knees were 
stable with Lachman, drawers and varus/valgus stressing.  
There was palpable tenderness throughout; and grade II 
crepitus was noted.  There was no reference in the 
examination report to ankylosis or derangement of the right 
knee.  McMurray's testing was positive in the left knee with 
apparent medial and lateral derangement.  Based upon the 
examination, the diagnoses were bilateral DJD of the knees 
and left knee meniscal derangement.

Subsequently, in an October 2008 rating decision, the AMC 
recharacterized the Veteran's left knee disability as 
ankylosis of the left knee and assigned a 40 percent under 
Diagnostic Code 5256, effective September 24, 2008.  As noted 
above, the Veteran expressed his satisfaction with this 
rating and withdrew his appeal for his left knee rating for 
the period beginning September 24, 2008.  Thus, the analysis 
before does not discuss the September 2008 VA examination 
findings with regard to the left knee.

III.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where service connection has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings for each distinct time 
period.  The relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2008).

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.

In addition, Note 1 states that the 20 percent and 10 percent 
ratings based on x-ray findings, above, will not be combined 
with ratings based on limitation of motion. Note 2 further 
states that the 20 percent and 10 percent ratings based on x-
ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II (2008).

Under Diagnostic Code 5055, for one year following 
implantation of a knee prosthesis for service-connected knee 
disability, a 100 percent rating is assigned. Thereafter, a 
60 percent rating is assigned when there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity; or, a minimum 30 percent rating is 
assigned when there are intermediate degrees of residual 
weakness, pain, or limitation of motion.  (These intermediate 
residuals are to be rated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5261, or 5262.)  See 38 C.F.R. § 
4.71a, Diagnostic Code 5055.

Diagnostic Code 5256, which pertains to ankylosis of the 
knee, provides: favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees warrants a 30 
percent rating; in flexion between 10 degrees and 20 degrees 
warrants a 40 percent rating; in flexion between 20 degrees 
and 45 degrees warrants a 50 percent rating; and extremely 
unfavorable, in flexion at an angle of 45 degrees or more 
warrant a maximum 60 percent rating.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
maximum 30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, a maximum 20 percent rating is 
warranted for dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  
Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned in cases of symptomatic removal of semilunar 
cartilage.  

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable: for flexion limited to 60 degrees, a 
noncompensable (0 percent); for flexion limited to 45 
degrees, 10 percent; for flexion limited to 30 degrees, 20 
percent; and for flexion limited to 15 degrees, a maximum 30 
percent.

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 5 degrees, a 
noncompensable (0 percent); for extension limited to 10 
degrees, 10 percent; for extension limited to 15 degrees, 20 
percent; for extension limited to 20 degrees, 30 percent; for 
extension limited to 30 degrees, 40 percent; for extension 
limited to 45 degrees, a maximum 50 percent.

Under Diagnostic Code 5262, pertaining to impairment of the 
tibia and fibula, malunion with slight knee or ankle 
disability warrants a 10 percent rating; malunion with 
moderate knee or ankle disability warrants a 20 percent 
rating; malunion with marked knee or ankle disability 
warrants a 30 percent rating; and nonunion of the tibia and 
fibula, with loose motion, requiring brace warrants a maximum 
40 percent rating.  38 C.F.R. § 4.71a.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
However, the Court has held that the criteria of 38 C.F.R. 
§§ 4.40 and 4.45, which concern the applicability of a higher 
evaluation in cases of such symptomatology as painful motion 
and functional loss due to pain, do not apply in conjunction 
with Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).

Further, in VAOPGCPREC 23-97, the General Counsel of VA 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 
9-98, 63 Fed. Reg. 56703 (1998), the VA General Counsel 
further explained that, to warrant a separate rating, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or 5261; rather, such limited motion must at least 
meet the criteria for a noncompensable (0 percent) rating.

Under the criteria effective August 30, 2002, Diagnostic Code 
7802 is for rating scars other than the head, face, or neck 
that are superficial, that cover an area(s) of 144 square 
inches (929 square cm) or greater; and provides for only a 
maximum 10 percent rating.  A superficial scar is one not 
associated with underlying soft tissue damage.  Such is also 
the case with Diagnostic Code 7803, for rating unstable 
superficial scars, or scars where there is frequent loss of 
covering of skin over the scar; this diagnostic code also 
authorizes only a maximum 10 percent rating.  A superficial 
scar which is painful on examination is rated a maximum 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804 (effective August 30, 2002).  Scars may also be 
rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
August 30, 2002). 

IV. Analysis

A.  Right Knee 

Based upon the foregoing, the Board's consideration of the 
Veteran's claim, insofar as his right knee disability, is 
limited to the periods prior to November 16, 2006, and from 
January 1, 2008.

1. Prior to November 16, 2006

For the period prior to November 16, 2006, the Veteran was 
assigned a separate 10 percent rating for limited extension 
under Diagnostic Code 5260, which he did not appeal; in 
addition to his 10 percent rating for instability under 
Diagnostic Code 5257, which he did appeal.

Based on the evidence of record, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the Veteran's right knee disability.  
During this time period, x-ray evidence shows DJD of the 
right knee, subjective complaints of pain, and that, at 
worst, the Veteran lacked 10 degrees of full extension and 
was able to flex his right knee to 105 degrees.  Although the 
Veteran reported locking and instability of the right knee, 
the treatment records consistently note the absence of any 
objective evidence of subluxation, ankylosis, or instability.  
Even with consideration of the DeLuca criteria, such 
symptomatology warrants no more than a 10 percent rating as 
extension and flexion have not been shown to be limited to 15 
or 60 degrees, respectively.  38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010; 5260, 5261; DeLuca, 8 Vet. App. 
204-07.    Based upon the medical findings set forth above, 
the Veteran is not entitled to a rating in excess of 10 
percent for his right knee arthritis under Diagnostic Codes 
5256, 5257, 5258, or 5259 because the evidence fails to show 
ankylosis, instability, subluxation, dislocated semilunar 
cartilage, or symptomatic removal of semilunar cartilage.  

2. From January 1, 2008

For the period from January 1, 2008, the Veteran's right knee 
disability has been evaluated under Diagnostic Code 5055.  

Based on the evidence of record, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the Veteran's right knee disability, from 
January 1, 2008.  This is because, in July 2008, the Veteran 
reported occasional painless clicking in his right knee, but 
stated that he believed his right knee was stable.  Range of 
motion testing performed at that time revealed full right 
knee extension and flexion to 115 degrees without 
instability.  At a VA examination performed only two months 
later in September 2008, the Veteran lacked 10 degrees of 
full extension and was able to flex his right knee from 10 to 
40 degrees with reported pain.  There was palpable tenderness 
throughout the knee and grade II crepitus, however, there was 
no ankylosis, derangement, or instability of the right knee.  
The Board notes that, since January 1, 2008, the Veteran has 
already been assigned a disability rating that is equivalent 
to the maximum evaluations set forth under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5258, 5259, and 5260.  

Moreover, the treatment records since January 2008 do not 
demonstrate ankylosis of the right knee or extension limited 
to 30 degrees.  Once again, even when taking into full 
consideration the Veteran's reported pain, there is no 
evidence of a disability picture commensurate to a limitation 
of right knee extension of 30 degrees or more given the 
extent of flexion demonstrated by the Veteran.  See DeLuca, 8 
Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5261.  Under the circumstances, the Veteran 
is not entitled to an evaluation in excess of 30 percent for 
his right knee disorder pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 or 5261.  Even with the resolution of 
all doubt in the Veteran's favor, the evidence fails to show 
that the Veteran's right knee disability approaches the 
current 30 percent rating, for knee replacement under 
Diagnostic Code 5055, with intermediate degrees of residual 
weakness, pain or limitation of motion rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262.  To warrant a higher 
rating under Diagnostic Code 5055, the objective evidence 
would have to show that the Veteran has chronic residuals 
consisting of severe painful motion or weakness in the right 
leg, which it does not show.

Overall, the evidence does not support a rating for the 
Veteran's right knee disability in excess of 10 percent for 
the period, prior to November 16, 2006, or in excess of 30 
percent for the period, from January 1, 2008.  To that 
extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

B.  Left Knee 

As noted in the Introduction, a rating in excess of 40 
percent for ankylosis of the left knee, from September 24, 
2008, is not at issue in this appeal.  Hence, the Board's 
consideration of the Veteran's left knee disability rating is 
limited to the period prior to September 24, 2008.

Based on the evidence of record, the Board concludes that the 
preponderance of the evidence is against a compensable rating 
for the Veteran's left knee disability prior to September 24, 
2008.  This is because the evidence of record does not 
reflect any findings of ankylosis, subluxation, lateral 
instability, or cartilage damage of the left knee.  The 
Veteran's left knee was found to be ligamentously stable at 
VA examinations in May 2002 and December 2004.  At a February 
2002 private examination, the Veteran was found to have 
"good" range of motion of both knees.  Range of motion 
testing of the left knee performed at the May 2002 and 
December 2004 VA examinations revealed flexion, at worst, 
from 0 degrees to 125 degrees.  At a July 2008 private 
examination, the Veteran was able to produce full left knee 
extension and to flex to 115 degrees without instability.  
Even with the Veteran's reported pain being taken into full 
consideration, given the extent of motion demonstrated by the 
Veteran, there is no evidence of a compensable disability 
picture, prior to September 24 2008, that is commensurate to 
a limitation of flexion of the left knee to 60 degrees or 
less or to extension of the left knee to 5 degrees or more.  
See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5260 and 5261.

In this case, the Board acknowledges the Veteran's complaints 
of instability in his left knee, as he reported at his 
December 2004 VA examination and during his testimony.  
Physical examinations of the left knee which were performed 
at both the December 2004 and September 2008 VA examinations, 
however, revealed that the Veteran's left knee was stable.  
As previously noted, a July 2008 private examination revealed 
full left knee extension and flexion to 115 degrees without 
instability.  As the evidence of record does not show the 
presence of both left knee arthritis and instability, there 
is no basis for the assignment of separate evaluation for 
instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 
(July 1, 1997); see also VAOPGCPREC 9-98 (Aug. 14, 1998).  
Based upon the medical findings set forth above, prior to 
September 24, 2008, the Veteran is not entitled to a 
compensable rating for his left knee arthritis under 
Diagnostic Codes 5256, 5257, 5258, or 5259 because the 
evidence fails to show ankylosis, instability, subluxation, 
dislocated semilunar cartilage, or symptomatic removal of 
semilunar cartilage.  

Overall, the evidence does not support a compensable rating 
for the Veteran's left knee disability for the period prior 
to September 24, 2008.  To that extent, this appeal is 
denied.  38 C.F.R. §§ 4.3, 4.7.

C. Surgical Scarring of the Right Knee

It is noted that, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (the evaluation of the same 
disability under various diagnoses is to be avoided).  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping; the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.

As the September 2008 VA examination report revealed that the 
Veteran had a small scar that was tender to the touch.  As 
noted above, a 10 percent rating may be assigned for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.114, Diagnostic Code 7804.  As such, applying the benefit 
of the doubt doctrine, the Board finds that a 10 percent 
rating for a superficial, surgical scar is warranted from 
September 24, 2008.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran does not warrant a higher rating for his scar as 
the scar is not deep and does not result in disfigurement of 
the head, face or limitation of motion.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7801, and 7802 (effective 
August 30, 2002).  Here, there also is no evidence of any 
limitation of function of the right knee due to the surgical 
scar and thus Diagnostic Code 7804 is not for application.

[Parenthetically, the Board notes that the rating criteria 
for skin disorders (scars) were revised once during the 
pendency of this appeal, effective October 23, 2008.  
However, the Board notes that the October 2008 revisions are 
specifically not applicable to pending claims, like the one 
here, unless the claimant indicates that he wants the 
revisions to be applicable to his claim.  Neither the Veteran 
nor his representative has so indicated here.  See 73 Fed. 
Reg. 54,708 (Sept. 23, 2008).]

V. Other Considerations

The Board has also considered whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, under Hart.  However, there are no identifiable 
periods of time since the Veteran's claim for increased 
ratings was filed during which his right and left knee 
disabilities warranted increased ratings, other than the 
already-specified period of convalescence following surgeries 
for which a TTR or a 100 percent schedular rating has already 
been assigned.  Therefore, "staged ratings" other than those 
already assigned, are inappropriate in this case.

Finally, the Veteran has submitted no evidence showing that 
his knee disabilities have markedly, to include a scar, 
interfered with his employment status beyond that 
interference contemplated by the assigned ratings.  Although 
the record demonstrates that the Veteran underwent a right 
TKR in November 2006, the Veteran has already been granted a 
TTR, from November 16, 2006 through December 31, 2006, for 
post-surgical convalescence pursuant to 38 C.F.R. § 4.30, and 
a schedular 100 percent disability rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5055, from January 1, 2007 
through December 31, 2007.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extraschedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board notes that the SSA found that the Veteran 
was disabled due to his back disability, which remains on 
appeal.  Finally, the Veteran's disability ratings for his 
knees alone meet the schedular criteria for a TDIU; however, 
the RO has yet to consider whether a TDIU is warranted in 
this instance.  Consequently, the Board finds that the 
evaluations continued or assigned in this decision adequately 
reflect the clinically established impairments experienced by 
the Veteran.  There is no evidence which requires remand of 
the claims herein decided for referral for an extraschedular 
evaluation.

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against referral for an 
extraschedular evaluation, the reasonable doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App at 55- 
57.




ORDER

A rating in excess of 10 percent for traumatic arthritis of 
the right knee, status post arthroplasty, due to instability, 
prior to November 16, 2006, is denied.

A rating in excess of 30 percent for traumatic arthritis of 
the right knee, status post arthroplasty, from January 1, 
2008, is denied.

A compensable rating for arthritis of the left knee, prior to 
September 24, 2008, is denied.

A separate 10 percent rating for a surgical scar of the right 
knee is granted, from September 24, 2008, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.

REMAND

In April 2008, the issue of entitlement to a rating in excess 
of 10 percent for a low back strain was remanded by the Board 
for additional development.  Such development was to consist 
of: (1) efforts to obtain VA treatment records from VA 
medical facilities in Columbia, South Carolina and 
Greenville, South Carolina; (2) issuance to the Veteran of 
VCAA-compliant notice including specific notice required by 
Dingess/Hartman and Vazquez-Flores I, and a request that the 
Veteran provide all pertinent evidence in his possession; (3) 
assisting the Veteran in obtaining any additional evidence; 
(4) scheduling the Veteran for a new orthopedic VA 
examination of the Veteran's knees, as well as new VA 
neurological and orthopedic examinations of the low back; and 
(5) readjudication of the Veteran's low back, left knee, and 
right knee claims.

With regard to the orthopedic portion of the Veteran's low 
back VA examination, the Board's April 2008 remand 
specifically directed that the examiner administer 
thoracolumbar range of motion testing with specific findings 
of pain observed with motion, weakness, excess fatigability, 
and/or incoordination associated with the low back.  If pain 
on motion was observed, the examiner was requested to 
indicate the point at which such pain began for each motion.  
The examiner was also requested to provide an opinion as to 
whether, and to what extent, the Veteran experienced likely 
functional loss due to pain and/or other symptoms noted above 
during flare-ups and/or with repetitive use.  To the extent 
possible, the examiner was to express any additional 
functional loss in terms of additional degrees of lost 
motion.

The examiner was also requested to indicate whether there was 
any ankylosis of the spine, and if so, whether the ankylosis 
was favorable or unfavorable, and the extent of such 
ankylosis.

The examiner was requested to offer an opinion as to whether 
the Veteran has intervertebral disc syndrome (IVDS) which 
represents a progression of, or is otherwise associated with, 
the Veteran's service-connected low back disability.  If not, 
the examiner was to express whether it was possible to 
separate the Veteran's IVDS symptoms from those of the 
Veteran's service-connected low back disorder.  The examiner 
was requested to render findings as to the existence and 
frequency of any incapacitating  episodes (i.e., a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician).  
Specifically, the examiner was to express whether, over the 
preceding 12-month period, the Veteran's incapacitating 
episodes had a total duration of (a) at least two weeks but 
less than four weeks; (b) at least four weeks but less than 
six weeks; or (c) at least six weeks.

Consistent with the Board's April 2008 remand, the Veteran 
was issued a compliant notice letter in May 2008.  The Board 
notes that although the Veteran was advised as to the medical 
or lay evidence necessary to substantiate his claim, and sets 
forth the current provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243, the notice letter failed to advise 
the Veteran as to the applicable diagnostic codes relating to 
the spine that existed before they were revised effective 
September 22, 2002, and September 26, 2003.  As the Veteran's 
claim for a rating in excess of 10 percent for low back 
strain was initially filed in September 2000, prior to the 
aforementioned revisions to the diagnostic codes, even though 
a new notice letter is not needed due to the Federal 
Circuit's decision in Vazquez-Flore II, due process requires 
that VA's readjudication of the Veteran's low back claim 
include consideration of former Diagnostic Codes 5292, 5293, 
and 5295 (as in effect prior to September 26, 2003) and 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).

Also consistent with the Board's remand, the Veteran was seen 
for orthopedic VA examinations of the low back and knees, and 
for a neurological VA examination of the spine in September 
2008.  The examination report reflects, however, that "[n]o 
spine examination was ordered" and does not set forth 
orthopedic findings, including: (a) specific thoracolumbar 
range of motion findings; (b) the presence of pain, weakness, 
fatigue, or incoordination with motion; (c) the point at 
which pain began for each motion; an opinion as to whether, 
and to what extent, the Veteran experienced likely functional 
loss due to pain and/or other symptoms noted above during 
flare-ups and/or with repetitive use; (d) any finding of 
additional functional loss in terms of additional degrees of 
lost motion; (e) whether there was any ankylosis of the 
spine, and if so, whether the ankylosis was favorable or 
unfavorable, and the extent of such ankylosis.  Moreover, the 
Board notes that the claims file was not provided to the 
examiner for his review in conjunction with the examination.

The Board notes that the examiner's September 2008 report 
contains the opinion that the Veteran's "current diagnosis 
of degenerative disk disease with a history of two days of 
prescribed bedrest in the last 12 months is at least as 
likely as not a progression of his service-connected lumbar 
spine condition."  To that extent, the September 2008 VA 
examination adequately addressed findings of IVDS, as 
requested by the Board in its remand.

Based upon the foregoing, the Veteran should be scheduled for 
a new VA examination to address each of the orthopedic 
questions which were not addressed in the prior September 
2008 VA examination, with regard to the Veteran's low back 
disability.  The claims file must be provided to the examiner 
for review.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine 
examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the Veteran's service-
connected low back disability.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical 
findings, the examiner should 
specifically note: (a) specific 
thoracolumbar range of motion findings; 
(b) the presence of pain, weakness, 
fatigue, or incoordination with motion; 
(c) the point at which pain began for 
each motion; (d) an opinion as to 
whether, and to what extent, the Veteran 
experienced likely functional loss due to 
pain and/or other symptoms noted above 
during flare-ups and/or with repetitive 
use; (e) any finding of additional 
functional loss in terms of additional 
degrees of lost motion; and (f) whether 
there was any ankylosis of the spine, and 
if so, whether the ankylosis was 
favorable or unfavorable, and the extent 
of such ankylosis.

The examiner should set forth all 
examination findings, along with a 
complete rationale for any opinions and 
conclusions expressed in a typewritten 
report.

2.  After completion of the above 
development, readjudicate the Veteran's 
claim of entitlement to a rating in 
excess of 10 percent for low back strain.  
In particular, readjudication should 
include consideration of whether staged 
ratings consistent with the holding in 
Hart, cited to above, and applicable 
diagnostic codes under 38 C.F.R. § 4.71a, 
including current Diagnostic Codes 5237, 
5242, and 5243, former Diagnostic Codes 
5292, 5293, and 5295 (as in effect prior 
to September 26, 2003); and former 
Diagnostic Code 5293 (as in effect prior 
to September 23, 2002).  If any 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with an SSOC and provided an 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


